EXHIBIT 10.1
 
ARNO THERAPEUTICS, INC.


2005 Stock Option Plan
(as amended through April 25, 2011)


1.           Purpose.  The purpose of the 2005 Stock Option  Plan (the “Plan”)
of Arno Therapeutics, Inc. (the “Company”) is to increase shareholder value and
to advance the interests of the Company by furnishing a variety of economic
incentives (“Incentives”) designed to attract, retain and motivate employees,
directors and consultants.  Incentives may consist of opportunities to purchase
or receive shares of Common Stock, $0.0001 par value, of the Company (“Common
Stock”), monetary payments or both on terms determined under this Plan.


2.           Administration.


2.1           The Plan shall be administered by a committee of the Board of
Directors of the Company (the “Committee”).  The Committee shall consist of not
less than two directors of the Company who shall be appointed from time to time
by the board of directors of the Company.  Each member of the Committee shall be
a “non-employee director” within the meaning of Rule 16b-3 of the Exchange Act
of 1934, as amended (together with the rules and regulations promulgated
thereunder, the “Exchange Act”), and an “outside director” as defined in Section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”).  The
Committee shall have complete authority to determine all provisions of all
Incentives awarded under the Plan (as consistent with the terms of the Plan), to
interpret the Plan, and to make any other determination which it believes
necessary and advisable for the proper administration of the Plan.  The
Committee’s decisions and matters relating to the Plan shall be final and
conclusive on the Company and its participants.  No member of the Committee will
be liable for any action or determination made in good faith with respect to the
Plan or any Incentives granted under the Plan.  The Committee will also have the
authority under the Plan to amend or modify the terms of any outstanding
Incentives in any manner; provided, however, that the amended or modified terms
are permitted by the Plan as then in effect and that any recipient on an
Incentive adversely affected by such amended or modified terms has consented to
such amendment or modification.  No amendment or modification to an Incentive,
however, whether pursuant to this Section 2 or any other provisions of the Plan,
will be deemed to be a re-grant of such Incentive for purposes of this Plan.  If
at any time there is no Committee, then for purposes of the Plan the term
“Committee” shall mean the Company’s Board of Directors.


2.2           In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other similar change in corporate structure or
shares, (ii) any purchase, acquisition, sale or disposition of a significant
amount of assets or a significant business, (iii) any change in accounting
principles or practices, or (iv) any other similar change, in each case with
respect to the Company or any other entity whose performance is relevant to the
grant or vesting of an Incentive, the Committee (or, if the Company is not the
surviving corporation in any such transaction, the board of directors of the
surviving corporation) may, without the consent of any affected participant,
amend or modify the vesting criteria of any outstanding Incentive that is based
in whole or in part on the financial performance of the Company (or any
subsidiary or division thereof) or such other entity so as equitably to reflect
such event, with the desired result that the criteria for evaluating such
financial performance of the Company or such other entity will be substantially
the same (in the sole discretion of the Committee or the board of directors of
the surviving corporation) following such event as prior to such event;
provided, however, that the amended or modified terms are permitted by the Plan
as then in effect.
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.           Eligible Participants.  Employees of the Company or its
subsidiaries (including officers and employees of the Company or its
subsidiaries), directors and consultants, advisors or other independent
contractors who provide services to the Company or its subsidiaries (including
members of the Company’s scientific advisory board) shall become eligible to
receive Incentives under the Plan when designated by the
Committee.  Participants may be designated individually or by groups or
categories (for example, by pay grade) as the Committee deems
appropriate.  Participation by officers of the Company or its subsidiaries and
any performance objectives relating to such officers must be approved by the
Committee.  Participation by others and any performance objectives relating to
others may be approved by groups or categories (for example, by pay grade) and
authority to designate participants who are not officers and to set or modify
such targets may be delegated.


4.           Types of Incentives.  Incentives under the Plan may be granted in
any one or a combination of the following forms:  (a) incentive stock options
and non-statutory stock options (Section 6); (b) stock appreciation rights
(“SARs”) (Section 7); (c) stock awards (Section 8); (d) restricted stock
(Section 8); and (e) performance shares (Section 9).


5.           Shares Subject to the Plan.


5.1.           Number of Shares.  Subject to adjustment as provided in Section
11.6, the number of shares of Common Stock which may be issued under the Plan
shall not exceed 7,000,000 shares of Common Stock.  Shares of Common Stock that
are issued under the Plan or that are subject to outstanding Incentives will be
applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.


5.2.           Cancellation.  To the extent that cash in lieu of shares of
Common Stock is delivered upon the exercise of an SAR pursuant to Section 7.4,
the Company shall be deemed, for purposes of applying the limitation on the
number of shares, to have issued the greater of the number of shares of Common
Stock which it was entitled to issue upon such exercise or on the exercise of
any related option.  In the event that a stock option or SAR granted hereunder
expires or is terminated or canceled unexercised or unvested as to any shares of
Common Stock, such shares may again be issued under the Plan either pursuant to
stock options, SARs or otherwise.  In the event that shares of Common Stock are
issued as restricted stock or pursuant to a stock award and thereafter are
forfeited or reacquired by the Company pursuant to rights reserved upon issuance
thereof, such forfeited and reacquired shares may again be issued under the
Plan, either as restricted stock, pursuant to stock awards or otherwise.  The
Committee may also determine to cancel, and agree to the cancellation of, stock
options in order to make a participant eligible for the grant of a stock option
at a lower price than the option to be canceled.


6.           Stock Options.  A stock option is a right to purchase shares of
Common Stock from the Company.  The Committee may designate whether an option is
to be considered an incentive stock option or a non-statutory stock option.  To
the extent that any incentive stock option granted under the Plan ceases for any
reason to qualify as an “incentive stock option” for purposes of Section 422 of
the Code, such incentive stock option will continue to be outstanding for
purposes of the Plan but will thereafter be deemed to be a non-statutory stock
option.  Each stock option granted by the Committee under this Plan shall be
subject to the following terms and conditions:


6.1.           Price.  The option price per share shall be determined by the
Committee, subject to adjustment under Section 11.6.
 
 
-2-

--------------------------------------------------------------------------------

 
6.2.           Number.  The number of shares of Common Stock subject to the
option shall be determined by the Committee, subject to adjustment as provided
in Section 11.6.  The number of shares of Common Stock subject to a stock option
shall be reduced in the same proportion that the holder thereof exercises a SAR
if any SAR is granted in conjunction with or related to the stock option.  No
individual may receive options to purchase more than 7,000,000 shares in any
year.
 
6.3.           Duration and Time for Exercise.  Subject to earlier termination
as provided in Section 11.4, the term of each stock option shall be determined
by the Committee but shall not exceed ten years and one day from the date of
grant.  Each stock option shall become exercisable at such time or times during
its term as shall be determined by the Committee at the time of grant.  The
Committee may accelerate the exercisability of any stock option.  Subject to the
foregoing and with the approval of the Committee, all or any part of the shares
of Common Stock with respect to which the right to purchase has accrued may be
purchased by the Company at the time of such accrual or at any time or times
thereafter during the term of the option.


6.4.           Manner of Exercise.  Subject to the conditions contained in this
Plan and in the agreement with the recipient evidencing such option, a stock
option may be exercised, in whole or in part, by giving written notice to the
Company, specifying the number of shares of Common Stock to be purchased and
accompanied by the full purchase price for such shares.  The exercise price
shall be payable (a) in United States dollars upon exercise of the option and
may be paid by cash; uncertified or certified check; bank draft; (b) at the
discretion of the Committee, by delivery of shares of Common Stock that are
already owned by the participant in payment of all or any part of the exercise
price, which shares shall be valued for this purpose at the Fair Market Value on
the date such option is exercised; or (c) at the discretion of the Committee, by
instructing the Company to withhold from the shares of Common Stock issuable
upon exercise of the stock option shares of Common Stock in payment of all or
any part of the exercise price and/or any related withholding tax obligations,
which shares shall be valued for this purpose at the Fair Market Value or in
such other manner as may be authorized from time to time by the Committee.  The
shares of Common Stock delivered by the participant pursuant to Section 6.4(b)
must have been held by the participant for a period of not less than six months
prior to the exercise of the option, unless otherwise determined by the
Committee.  Prior to the issuance of shares of Common Stock upon the exercise of
a stock option, a participant shall have no rights as a shareholder.  Except as
otherwise provided in the Plan, no adjustment will be made for dividends or
distributions with respect to such stock options as to which there is a record
date preceding the date the participant becomes the holder of record of such
shares, except as the Committee may determine in its discretion.


6.5.           Incentive Stock Options.  Notwithstanding anything in the Plan to
the contrary, the following additional provisions shall apply to the grant of
stock options which are intended to qualify as Incentive Stock Options (as such
term is defined in Section 422 of the Code):


(a)           The aggregate Fair Market Value (determined as of the time the
option is granted) of the shares of Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by any participant during any
calendar year (under the Plan and any other incentive stock option plans of the
Company or any subsidiary or parent corporation of the Company) shall not exceed
$100,000.  The determination will be made by taking incentive stock options into
account in the order in which they were granted.


(b)           Any Incentive Stock Option certificate authorized under the Plan
shall contain such other provisions as the Committee shall deem advisable, but
shall in all events be consistent with and contain all provisions required in
order to qualify the options as Incentive Stock Options.
 
 
-3-

--------------------------------------------------------------------------------

 


(c)           All Incentive Stock Options must be granted within ten years from
the earlier of the date on which this Plan was adopted by board of directors or
the date this Plan was approved by the Company’s shareholders.


(d)           Unless sooner exercised, all Incentive Stock Options shall expire
no later than 10 years after the date of grant.  No Incentive Stock Option may
be exercisable after ten (10) years from its date of grant (five (5) years from
its date of grant if, at the time the Incentive Stock Option is granted, the
Participant owns, directly or indirectly, more than 10% of the total combined
voting power of all classes of stock of the Company or any parent or subsidiary
corporation of the Company).


(e)           The exercise price for Incentive Stock Options shall be not less
than 100% of the Fair Market Value of one share of Common Stock on the date of
grant with respect to an Incentive Stock Option; provided that the exercise
price shall be 110% of the Fair Market Value if, at the time the Incentive Stock
Option is granted, the participant owns, directly or indirectly, more than 10%
of the total combined voting power of all classes of stock of the Company or any
parent or subsidiary corporation of the Company.


7.           Stock Appreciation Rights.  An SAR is a right to receive, without
payment to the Company, a number of shares of Common Stock, cash or any
combination thereof, the amount of which is determined pursuant to the formula
set forth in Section 7.4.  An SAR may be granted (a) with respect to any stock
option granted under this Plan, either concurrently with the grant of such stock
option or at such later time as determined by the Committee (as to all or any
portion of the shares of Common Stock subject to the stock option), or (b)
alone, without reference to any related stock option.  Each SAR granted by the
Committee under this Plan shall be subject to the following terms and
conditions:


7.1.           Number; Exercise Price.  Each SAR granted to any participant
shall relate to such number of shares of Common Stock as shall be determined by
the Committee, subject to adjustment as provided in Section 11.6.  In the case
of an SAR granted with respect to a stock option, the number of shares of Common
Stock to which the SAR pertains shall be reduced in the same proportion that the
holder of the option exercises the related stock option.  The exercise price of
an SAR will be determined by the Committee, in its discretion, at the date of
grant but may not be less than 100% of the Fair Market Value of one share of
Common Stock on the date of grant.


7.2.           Duration.  Subject to earlier termination as provided in Section
11.4, the term of each SAR shall be determined by the Committee but shall not
exceed ten years and one day from the date of grant.  Unless otherwise provided
by the Committee, each SAR shall become exercisable at such time or times, to
such extent and upon such conditions as the stock option, if any, to which it
relates is exercisable.  The Committee may in its discretion accelerate the
exercisability of any SAR.


7.3.           Exercise.  An SAR may be exercised, in whole or in part, by
giving written notice to the Company, specifying the number of SARs which the
holder wishes to exercise.  Upon receipt of such written notice, the Company
shall, within 90 days thereafter, deliver to the exercising holder certificates
for the shares of Common Stock or cash or both, as determined by the Committee,
to which the holder is entitled pursuant to Section 7.4.



 
-4-

--------------------------------------------------------------------------------

 


7.4.           Payment.  Subject to the right of the Committee to deliver cash
in lieu of shares of Common Stock (which, as it pertains to officers and
directors of the Company, shall comply with all requirements of the Exchange
Act), the number of shares of Common Stock which shall be issuable upon the
exercise of an SAR shall be determined by dividing:


(a)           the number of shares of Common Stock as to which the SAR is
exercised multiplied by the amount of the appreciation in such shares (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the shares of Common Stock subject to the SAR on the exercise date exceeds
(1) in the case of an SAR related to a stock option, the exercise price of the
shares of Common Stock under the stock option or (2) in the case of an SAR
granted alone, without reference to a related stock option, an amount which
shall be determined by the Committee at the time of grant, subject to adjustment
under Section 11.6); by


(b)           the Fair Market Value of a share of Common Stock on the exercise
date.


In lieu of issuing shares of Common Stock upon the exercise of a SAR, the
Committee may elect to pay the holder of the SAR cash equal to the Fair Market
Value on the exercise date of any or all of the shares which would otherwise be
issuable.  No fractional shares of Common Stock shall be issued upon the
exercise of an SAR; instead, the holder of the SAR shall be entitled to receive
a cash adjustment equal to the same fraction of the Fair Market Value of a share
of Common Stock on the exercise date or to purchase the portion necessary to
make a whole share at its Fair Market Value on the date of exercise.


8.           Stock Awards and Restricted Stock.  A stock award consists of the
transfer by the Company to a participant of shares of Common Stock, without
other payment therefor, as additional compensation for services to the
Company.  The participant receiving a stock award will have all voting,
dividend, liquidation and other rights with respect to the shares of Common
Stock issued to a participant as a stock award under this Section 8 upon the
participant becoming the holder of record of such shares.  A share of restricted
stock consists of shares of Common Stock which are sold or transferred by the
Company to a participant at a price determined by the Committee (which price
shall be at least equal to the minimum price required by applicable law for the
issuance of a share of Common Stock) and subject to restrictions on their sale
or other transfer by the participant, which restrictions and conditions may be
determined by the Committee as long as such restrictions and conditions are not
inconsistent with the terms of the Plan.  The transfer of Common Stock pursuant
to stock awards and the transfer and sale of restricted stock shall be subject
to the following terms and conditions:


8.1.           Number of Shares.  The number of shares to be transferred or sold
by the Company to a participant pursuant to a stock award or as restricted stock
shall be determined by the Committee.


8.2.           Sale Price.  The Committee shall determine the price, if any, at
which shares of restricted stock shall be sold or granted to a participant,
which may vary from time to time and among participants and which may be below
the Fair Market Value of such shares of Common Stock at the date of sale.


8.3.           Restrictions.  All shares of restricted stock transferred or sold
hereunder shall be subject to such restrictions as the Committee may determine,
including, without limitation any or all of the following:
 
 
-5-

--------------------------------------------------------------------------------

 
 
(a)           a prohibition against the sale, transfer, pledge or other
encumbrance of the shares of restricted stock, such prohibition to lapse at such
time or times as the Committee shall determine (whether in annual or more
frequent installments, at the time of the death, disability or retirement of the
holder of such shares, or otherwise);


(b)           a requirement that the holder of shares of restricted stock
forfeit, or (in the case of shares sold to a participant) resell back to the
Company at his or her cost, all or a part of such shares in the event of
termination of his or her employment or consulting engagement during any period
in which such shares are subject to restrictions; or


(c)           such other conditions or restrictions as the Committee may deem
advisable.


8.4.           Escrow.  In order to enforce the restrictions imposed by the
Committee pursuant to Section 8.3, the participant receiving restricted stock
shall enter into an agreement with the Company setting forth the conditions of
the grant.  Shares of restricted stock shall be registered in the name of the
participant and deposited, together with a stock power endorsed in blank, with
the Company.  Each such certificate shall bear a legend in substantially the
following form:


The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the 2005 Stock Option  Plan of Arno Therapeutics,
Inc., (the “Company”), and an agreement entered into between the registered
owner and the Company.  A copy of the 2005 Stock Option Plan and the agreement
is on file in the office of the secretary of the Company.


8.5.           End of Restrictions.  Subject to Section 11.5, at the end of any
time period during which the shares of restricted stock are subject to
forfeiture and restrictions on transfer, such shares will be delivered free of
all restrictions to the participant or to the participant’s legal
representative, beneficiary or heir.


8.6.           Shareholder.  Subject to the terms and conditions of the Plan,
each participant receiving restricted stock shall have all the rights of a
shareholder with respect to shares of stock during any period in which such
shares are subject to forfeiture and restrictions on transfer, including without
limitation, the right to vote such shares.  Dividends paid in cash or property
other than Common Stock with respect to shares of restricted stock shall be paid
to the participant currently.  Unless the Committee determines otherwise in its
sole discretion, any dividends or distributions (including regular quarterly
cash dividends) paid with respect to shares of Common Stock subject to the
restrictions set forth above will be subject to the same restrictions as the
shares to which such dividends or distributions relate.  In the event the
Committee determines not to pay dividends or distributions currently, the
Committee will determine in its sole discretion whether any interest will be
paid on such dividends or distributions.  In addition, the Committee in its sole
discretion may require such dividends and distributions to be reinvested (and in
such case the participant consents to such reinvestment) in shares of Common
Stock that will be subject to the same restrictions as the shares to which such
dividends or distributions relate.


9.           Performance Shares.  A performance share consists of an award which
shall be paid in shares of Common Stock, as described below.  The grant of a
performance share shall be subject to such terms and conditions as the Committee
deems appropriate, including the following:
 
 
-6-

--------------------------------------------------------------------------------

 


9.1.           Performance Objectives.  Each performance share will be subject
to performance objectives for the Company or one of its operating units to be
achieved by the participant before the end of a specified period.  The number of
performance shares granted shall be determined by the Committee and may be
subject to such terms and conditions, as the Committee shall determine.  If the
performance objectives are achieved, each participant will be paid in shares of
Common Stock or cash as determined by the Committee.  If such objectives are not
met, each grant of performance shares may provide for lesser payments in
accordance with formulas established in the award.


9.2.           Not Shareholder.  The grant of performance shares to a
participant shall not create any rights in such participant as a shareholder of
the Company, until the payment of shares of Common Stock with respect to an
award.


9.3.           No Adjustments.  No adjustment shall be made in performance
shares granted on account of cash dividends which may be paid or other rights
which may be issued to the holders of Common Stock prior to the end of any
period for which performance objectives were established.


9.4.           Expiration of Performance Share.  If any participant’s employment
or consulting engagement with the Company is terminated for any reason other
than normal retirement, death or disability prior to the achievement of the
participant’s stated performance objectives, all the participant’s rights on the
performance shares shall expire and terminate unless otherwise determined by the
Committee.  In the event of termination of employment or consulting by reason of
death, disability, or normal retirement, the Committee, in its own discretion
may determine what portions, if any, of the performance shares should be paid to
the participant.


10.           Change of Control.


10.1           Change in Control.  For purposes of this Section 10, a “Change in
Control” of the Company will mean the following:
 
(a)           the sale, lease, exchange or other transfer, directly or
indirectly, of substantially all of the assets of the Company (in one
transaction or in a series of related transactions) to a person or entity that
is not controlled by the Company;
 
(b)           the approval by the shareholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company;
 
(c)           any person becomes after the effective date of the Plan the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of (i) 20% or more, but not 50% or more, of the combined voting
power of the Company’s outstanding securities ordinarily having the right to
vote at elections of directors, unless the transaction resulting in such
ownership has been approved in advance by the Continuing Directors (as defined
below), or (ii) 50% or more of the combined voting power of the Company’s
outstanding securities ordinarily having the right to vote at elections of
directors (regardless of any approval by the Continuing Directors); provided
that a traditional institution or venture capital financing transaction shall be
excluded from this definition;
 
(d)           a merger or consolidation to which the Company is a party if the
shareholders of the Company immediately prior to effective date of such merger
or consolidation have “beneficial ownership” (as defined in Rule 13d-3 under the
Exchange Act), immediately following the effective date of such merger or
consolidation, of securities of the surviving corporation representing (i) 50%
or more, but less than 80%, of the combined voting power of the surviving
corporation’s then outstanding securities ordinarily having the right to vote at
elections of directors, unless such merger or consolidation has been approved in
advance by the Continuing Directors, or (ii) less than 50% of the combined
voting power of the surviving corporation’s then outstanding securities
ordinarily having the right to vote at elections of directors (regardless of any
approval by the Continuing Directors); or
 
 
-7-

--------------------------------------------------------------------------------

 


(e)           after the date the Company’s securities are first sold in a
registered public offering, the Continuing Directors cease for any reason to
constitute at least a majority of the Board.
 
10.2           Continuing Directors.  For purposes of this Section 10,
“Continuing Directors” of the Company will mean any individuals who are members
of the Board on the effective date of the Plan and any individual who
subsequently becomes a member of the Board whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the Continuing Directors (either by specific vote or by approval of
the Company’s proxy statement in which such individual is named as a nominee for
director without objection to such nomination).
 
10.3           Acceleration of Incentives.  Without limiting the authority of
the Committee under the Plan, if a Change in Control of the Company occurs
whereby the acquiring entity or successor to the Company does not assume the
Incentives or replace them with substantially equivalent incentive awards, then,
unless otherwise provided by the Committee in its sole discretion in the
agreement evidencing an Incentive at the time of grant, then as of the date of
the Change of Control (a) all outstanding options and SARs will vest and will
become immediately exercisable in full and will remain exercisable for the
remainder of their terms, regardless of whether the participant to whom such
options or SARs have been granted remains in the employ or service of the
Company or any subsidiary of the Company or any acquiring entity or successor to
the Company; (b) the restrictions on all shares of restricted stock awards shall
lapse immediately; and (c) all performance shares shall be deemed to be met and
payment made immediately.
 
10.4           Cash Payment for Options.  If a Change in Control of the Company
occurs, then the Committee, if approved by the Committee in its sole discretion
either in an agreement evidencing an option at the time of grant or at any time
after the grant of an option, and without the consent of any participant
affected thereby, may determine that:
 
(a)           some or all participants holding outstanding options will receive,
with respect to some or all of the shares of Common Stock subject to such
options, as of the effective date of any such Change in Control of the Company,
cash in an amount equal to the excess of the Fair Market Value of such shares
immediately prior to the effective date of such Change in Control of the Company
over the exercise price per share of such options; and
 
(b)           any options as to which, as of the effective date of any such
Change in Control, the Fair Market Value of the shares of Common Stock subject
to such options is less than or equal to the exercise price per share of such
options, shall terminate as of the effective date of any such Change in Control.
 
 
If the Committee makes a determination as set forth in subparagraph (a) of this
Section 10.4, then as of the effective date of any such Change in Control of the
Company such options will terminate as to such shares and the participants
formerly holding such options will only have the right to receive such cash
payment(s).  If the Committee makes a determination as set forth in subparagraph
(b) of this Section 10.4, then as of the effective date of any such Change in
Control of the Company such options will terminate, become void and expire as to
all unexercised shares of Common Stock subject to such options on such date, and
the participants formerly holding such options will have no further rights with
respect to such options.

 
 
-8-

--------------------------------------------------------------------------------

 


11.           General.


11.1.           Effective Date.  The Plan will become effective upon approval by
the Company’s board of directors.


11.2.           Duration.  The Plan shall remain in effect until all Incentives
granted under the Plan have either been satisfied by the issuance of shares of
Common Stock or the payment of cash or been terminated under the terms of the
Plan and all restrictions imposed on shares of Common Stock in connection with
their issuance under the Plan have lapsed.  No Incentives may be granted under
the Plan after the tenth anniversary of the date the Plan is approved by the
shareholders of the Company.


11.3.           Non-transferability of Incentives.  Except, in the event of the
holder’s death, by will or the laws of descent and distribution to the limited
extent provided in the Plan or the Incentive, unless approved by the Committee,
no stock option, SAR, restricted stock or performance award may be transferred,
pledged or assigned by the holder thereof, either voluntarily or involuntarily,
directly or indirectly, by operation of law or otherwise, and the Company shall
not be required to recognize any attempted assignment of such rights by any
participant.  During a participant’s lifetime, an Incentive may be exercised
only by him or her or by his or her guardian or legal representative.


11.4.           Effect of Termination or Death.  In the event that a participant
ceases to be an employee of or consultant to the Company, or the participants
other service with the Company is terminated, for any reason, including death,
any Incentives may be exercised or shall expire at such times as may be
determined by the Committee in its sole discretion in the agreement evidencing
an Incentive.  Notwithstanding the other provisions of this Section 10.4, upon a
participant’s termination of employment or other service with the Company and
all subsidiaries, the Committee may, in its sole discretion (which may be
exercised at any time on or after the date of grant, including following such
termination), cause options and SARs (or any part thereof) then held by such
participant to become or continue to become exercisable and/or remain
exercisable following such termination of employment or service and Restricted
Stock Awards, Performance Shares and Stock Awards then held by such participant
to vest and/or continue to vest or become free of transfer restrictions, as the
case may be, following such termination of employment or service, in each case
in the manner determined by the Committee; provided, however, that no Incentive
may remain exercisable or continue to vest beyond its expiration date.  Any
Incentive Stock Option that remains unexercised more than one (1) year following
termination of employment by reason of death or disability or more than three
(3) months following termination for any reason other than death or disability
will thereafter be deemed to be a Non-Statutory Stock Option.


11.5.           Additional Conditions.  Notwithstanding anything in this Plan to
the contrary: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of award of any Incentive or the issuance
of any shares of Common Stock pursuant to any Incentive, require the recipient
of the Incentive, as a condition to the receipt thereof or to the receipt of
shares of Common Stock issued pursuant thereto, to deliver to the Company a
written representation of present intention to acquire the Incentive or the
shares of Common Stock issued pursuant thereto for his or her own account for
investment and not for distribution; and (b) if at any time the Company further
determines, in its sole discretion, that the listing, registration or
qualification (or any updating of any such document) of any Incentive or the
shares of Common Stock issuable pursuant thereto is necessary on any securities
exchange or under any federal or state securities or blue sky law, or that the
consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the award of any Incentive,
the issuance of shares of Common Stock pursuant thereto, or the removal of any
restrictions imposed on such shares, such Incentive shall not be awarded or such
shares of Common Stock shall not be issued or such restrictions shall not be
removed, as the case may be, in whole or in part, unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company.  Notwithstanding
any other provision of the Plan or any agreements entered into pursuant to the
Plan, the Company will not be required to issue any shares of Common Stock under
this Plan, and a participant may not sell, assign, transfer or otherwise dispose
of shares of Common Stock issued pursuant to any Incentives granted under the
Plan, unless (a) there is in effect with respect to such shares a registration
statement under the Securities Act of 1933, as amended (the “Securities Act”),
and any applicable state or foreign securities laws or an exemption from such
registration under the Securities Act and applicable state or foreign securities
laws, and (b) there has been obtained any other consent, approval or permit from
any other regulatory body which the Committee, in its sole discretion, deems
necessary or advisable.  The Company may condition such issuance, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing shares
of Common Stock, as may be deemed necessary or advisable by the Company in order
to comply with such securities law or other restrictions.
 
 
-9-

--------------------------------------------------------------------------------

 


11.6.           Adjustment.  In the event of any merger, consolidation or
reorganization of the Company with any other corporation or corporations, there
shall be substituted for each of the shares of Common Stock then subject to the
Plan, including shares subject to restrictions, options, or achievement of
performance share objectives, the number and kind of shares of stock or other
securities to which the holders of the shares of Common Stock will be entitled
pursuant to the transaction.  In the event of any recapitalization,
reclassification, stock dividend, stock split, combination of shares or other
similar change in the corporate structure of the Company or shares of the
Company, the exercise price of an outstanding Incentive and the number of shares
of Common Stock then subject to the Plan, including shares subject to
restrictions, options or achievements of performance shares, shall be adjusted
in proportion to the change in outstanding shares of Common Stock in order to
prevent dilution or enlargement of the rights of the participants.  In the event
of any such adjustments, the purchase price of any option, the performance
objectives of any Incentive, and the shares of Common Stock issuable pursuant to
any Incentive shall be adjusted as and to the extent appropriate, in the
discretion of the Committee, to provide participants with the same relative
rights before and after such adjustment.


11.7.           Incentive Plans and Agreements.  Except in the case of stock
awards or cash awards, the terms of each Incentive shall be stated in a plan or
agreement approved by the Committee.  The Committee may also determine to enter
into agreements with holders of options to reclassify or convert certain
outstanding options, within the terms of the Plan, as Incentive Stock Options or
as non-statutory stock options and in order to eliminate SARs with respect to
all or part of such options and any other previously issued options.


11.8.           Withholding.
 
(a)           The Company shall have the right to (i) withhold and deduct from
any payments made under the Plan or from future wages of the participant (or
from other amounts that may be due and owing to the participant from the Company
or a subsidiary of the Company), or make other arrangements for the collection
of, all legally required amounts necessary to satisfy any and all foreign,
federal, state and local withholding and employment-related tax requirements
attributable to an Incentive, or (ii) require the participant promptly to remit
the amount of such withholding to the Company before taking any action,
including issuing any shares of Common Stock, with respect to an Incentive.  At
any time when a participant is required to pay to the Company an amount required
to be withheld under applicable income tax laws in connection with a
distribution of Common Stock or upon exercise of an option or SAR, the
participant may satisfy this obligation in whole or in part by electing (the
“Election”) to have the Company withhold from the distribution shares of Common
Stock having a value up to the amount required to be withheld.  The value of the
shares to be withheld shall be based on the Fair Market Value of the Common
Stock on the date that the amount of tax to be withheld shall be determined
(“Tax Date”).

 
-10-

--------------------------------------------------------------------------------

 
 
(b)           Each Election must be made prior to the Tax Date.  The Committee
may disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any Incentive that the right to make
Elections shall not apply to such Incentive.  An Election is irrevocable.
 
(c)           If a participant is an officer or director of the Company within
the meaning of Section 16 of the Exchange Act, then an Election is subject to
the following additional restrictions:


(1)           No Election shall be effective for a Tax Date which occurs within
six months of the grant or exercise of the award, except that this limitation
shall not apply in the event death or disability of the participant occurs prior
to the expiration of the six-month period.


(2)           The Election must be made either six months prior to the Tax Date
or must be made during a period beginning on the third business day following
the date of release for publication of the Company’s quarterly or annual summary
statements of sales and earnings and ending on the twelfth business day
following such date.


11.9.           No Continued Employment, Engagement or Right to Corporate
Assets.  No participant under the Plan shall have any right, because of his or
her participation, to continue in the employ of the Company for any period of
time or to any right to continue his or her present or any other rate of
compensation.  Nothing contained in the Plan shall be construed as giving an
employee, a consultant, such persons’ beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or creating a trust
of any kind or a fiduciary relationship of any kind between the Company and any
such person.


11.10.           Deferral Permitted.  Payment of cash or distribution of any
shares of Common Stock to which a participant is entitled under any Incentive
shall be made as provided in the Incentive.  Payment may be deferred at the
option of the participant if provided in the Incentive.


11.11.           Amendment of the Plan.  The Board may amend, suspend or
discontinue the Plan at any time; provided, however, that no amendments to the
Plan will be effective without approval of the shareholders of the Company if
shareholder approval of the amendment is then required pursuant to Section 422
of the Code or the rules of any stock exchange or Nasdaq or similar regulatory
body.  No termination, suspension or amendment of the Plan may adversely affect
any outstanding Incentive without the consent of the affected participant;
provided, however, that this sentence will not impair the right of the Committee
to take whatever action it deems appropriate under Section 11.6 of the Plan.
 
 
-11-

--------------------------------------------------------------------------------

 
 
11.12.           Definition of Fair Market Value. For purposes of this Plan, the
“Fair Market Value” of a share of Common Stock at a specified date shall, unless
otherwise expressly provided in this Plan, be the amount which the Committee or
the board of directors of the Company determines in good faith in the exercise
of its reasonable discretion to be 100% of the fair market value of such a share
as of the date in question; provided, however, that notwithstanding the
foregoing, if such shares are listed on a U.S. securities exchange or are quoted
on the Nasdaq National Market System or Nasdaq SmallCap Stock Market (“Nasdaq”),
then Fair Market Value shall be determined by reference to the last sale price
of a share of Common Stock on such U.S. securities exchange or Nasdaq on the
applicable date.  If such U.S. securities exchange or Nasdaq is closed for
trading on such date, or if the Common Stock does not trade on such date, then
the last sale price used shall be the one on the date the Common Stock last
traded on such U.S. securities exchange or Nasdaq.


11.13           Breach of Confidentiality, Assignment of Inventions, or
Non-Compete Agreements.  Notwithstanding anything in the Plan to the contrary,
in the event that a participant materially breaches the terms of any
confidentiality, assignment of inventions, or non-compete agreement entered into
with the Company or any subsidiary of the Company, whether such breach occurs
before or after termination of such participant’s employment or other service
with the Company or any subsidiary, the Committee in its sole discretion may
immediately terminate all rights of the participant under the Plan and any
agreements evidencing an Incentive then held by the participant without notice
of any kind.


11.13           Governing Law.  The validity, construction, interpretation,
administration and effect of the Plan and any rules, regulations and actions
relating to the Plan will be governed by and construed exclusively in accordance
with the laws of the State of Minnesota, notwithstanding the conflicts of laws
principles of any jurisdictions.


11.14           Successors and Assigns.  The Plan will be binding upon and inure
to the benefit of the successors and permitted assigns of the Company and the
participants in the Plan.
 
 
-12-

--------------------------------------------------------------------------------

 
 